BROKER / DEALER SELLING AGREEMENT between PRUCO SECURITIES CORPORATION and Princor Financial Services TABLE OF CONTENTS PROVISION PAGE SECTION Books and Records 8 VIII Compensation 6 - 8 VII Complaints and Investigations 9 X Confidentiality 8 - 9 IX Definitions 1 Delivery 5 V General Provisions 12 XIII Governing Law 12 XIV Indemnity 10 - 11 XII Notice 13 XV Payments 6 VI Registration, Licensing and Appointment 2 - 3 I Sales Material 5 IV Signature Page 13 Solicitations and Distributions 3 - 5 II Suitability 5 III Table of Contents ii Term of Agreement 9 XI BROKER DEALER SELLING AGREEMENT: This Agreement is made on the 27th day of August, 1999 by and between PRINCOR FINANCIAL SERVICES ("Broker-Dealer"), a Broker-Dealer with its principal business address 711 High Street, N-4, Des Moines IA 50392-0200 and PRUCO SECURITIES CORPORATION ("Distributor"), a New Jersey corporation with its principal place of business at 751 Broad Street, Newark, New Jersey 07102 and supersedes all previous agreements entered into by the parties. WHEREAS: WHEREAS, The following definitions shall govern the terms of this agreement: DEFINITIONS 1933 Act - The Securities Act of 1933, as amended. 1934 Act - The Securities Exchange Act of 1934, as amended. 1940 Act - The Investment Company Act of 1940, as amended. Accounts - Separate accounts established and maintained by the Company pursuant to the laws of Arizona or New Jersey, whichever is applicable, to fund the benefits under the Contracts. Company - Pruco Life Insurance Company, Pruco Life Insurance Company of New Jersey or The Prudential Insurance Company of America. Contracts - Variable life insurance contracts and/or variable annuity contracts, registered under the Securities Act of 1933, as amended, and qualified under applicable insurance laws, listed in Schedule A attached hereto and issued by the Company, and for which Distributor has been appointed the principal underwriter. Prospectus - The prospectuses included within the Registration Statements referred to herein. (The) Prudential Series Fund, Inc., or the "Fund" - An open-end management investment company registered under The Investment Company Act of 1940, as amended, shares of which are sold to the Accounts in connection with the sale of the Contracts. Registration Statement - The registration statements and amendments thereto relating to the Contracts, the Accounts, and the Fund, including financial statements and all exhibits. SEC - The Securities and Exchange Commission. WHEREAS, pursuant to the authority delegated to it by Company, Distributor hereby authorizes Broker-Dealer, during the term of this Agreement to solicit applications for Contracts from suitablepersons.In connection with the solicitation of applications for Contracts, Broker-Dealer is hereby authorized to offer riders that are available with the Contracts in accordance with instructions furnished by Distributor or Company.Distributor or the Company may update or amend Schedule A, which will be effective upon receipt by Broker-Dealer unless Broker-Dealer notifies Distributor within 10 business days of its refusal to accept the terms and conditions of the amended Schedule A. WHEREAS, Broker-Dealer represents that it is a registered broker-dealer under the 1934 Act and a member in good standing of the National Association of Securities Dealers, Inc. ("NASD").Broker-Dealer represents that its agents or Representatives who will be soliciting applications for the Contracts will be duly registered representatives of Broker-Dealer and furthermore that each one will be a registered representative in good standing with accreditation to sell the Contracts as required by the NASD (“Representatives”). NOW THEREFORE: NOW THEREFORE, in consideration of the mutual promises contained herein, the parties hereto agree, represent and warrant as follows: I. REGISTRATION, LICENSING AND APPOINTMENT A. Distributor, during the term of this Agreement, will advise Broker-Dealer of the issuance by the SEC of any stop order with respect to the Registration Statement or any amendments thereto or the initiation of any proceedings for that purpose or for any other purpose relating to the registration and/or offering of the Contracts and of any other action or circumstance that may prevent the lawful sale of any Contract in any state or jurisdiction. B. During the term of this Agreement, Distributor shall promptly advise Broker-Dealer of any amendment to any Registration Statement or any amendment or supplement to any Prospectus. F. C.Broker-Dealer shall assist the Company in the appointment of Representatives under the applicable insurance laws to solicit applications for Contracts.The Company shall have sole discretion to appoint, refuse to appoint, discontinue, or terminate the appointment of any Representative.
